Exhibit 10.2

EXECUTION COPY

ESCROW AGREEMENT

DATED AS OF MARCH 31, 2009

BY AND AMONG

POLARIS ACQUISITION CORP.,

COMMUNICATIONS INVESTORS LLC, AS ESCROW REPRESENTATIVE,

TRIVERGANCE, LLC, AS SPONSORS REPRESENTATIVE,

AND

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS ESCROW AGENT



--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of March 31, 2009 (the “Escrow Agreement”), by
and among Polaris Acquisition Corp., a Delaware corporation (“Parent”),
Communications Investors LLC, in its capacity as representative of the holders
of shares of Company Common Stock (the “Escrow Representative”), Trivergance,
LLC, in its capacity as representative of the Sponsors (the “Sponsors
Representative”), and Continental Stock Transfer & Trust Company, as escrow
agent (in such capacity, the “Escrow Agent”). Capitalized terms used herein
shall have the meanings specified in Exhibit A.

WITNESSETH:

WHEREAS, Parent and Hughes Telematics, Inc., a Delaware corporation (the
“Company”), have entered into a Second Amended and Restated Agreement and Plan
of Merger, dated as of March 12, 2009 (the “Merger Agreement”), pursuant to
which (1) a newly-formed wholly-owned corporate subsidiary of Parent shall be
merged with and into the Company, with the Company continuing as the surviving
corporation, immediately after which (2) the Company shall be merged with and
into Parent, with Parent continuing as the surviving corporation (both steps,
together, the “Merger”), and pursuant to which all of the outstanding common
stock of the Company, par value $0.01 per share, will be converted into and
represent the right to receive shares of the common stock, par value $0.0001 per
share, of Parent (the “Parent Common Stock”);

WHEREAS, the Company has issued shares of Series B Convertible Preferred Stock,
par value $0.01 per share (the “Series B Convertible Preferred Stock”), to
certain institutional investors (each individually a “Series B Preferred
Holder”), which shares shall at the Effective Time be converted into the right
to receive Parent Common Stock in accordance with the Merger Agreement;

WHEREAS, Parent and the Escrow Representative desire to appoint Continental
Stock Transfer & Trust Company to act as Escrow Agent for the Escrowed Shares
deposited or held in the Escrow Indemnity Account, the Escrow Earnout Account
and the Escrow Sponsor Earnout Account (each, an “Escrow Account” and,
collectively, the “Escrow Accounts”) in accordance with this Escrow Agreement,
including any dividends or other income or earnings thereon (with respect to the
Escrow Indemnity Account, the “Escrowed Indemnity Property,” with respect to the
Escrow Earnout Account, the “Escrowed Earnout Property,” with respect to the
Escrow Sponsor Earnout Account, the “Escrowed Sponsor Earnout Property,” and,
collectively, the “Escrowed Property”);

WHEREAS, in accordance with the Merger Agreement, Parent shall deposit into the
Escrow Earnout Account an aggregate of 52,954,523 shares of Parent Common Stock
(the “Escrowed Earnout Shares”) for the purpose of distributing such shares to
the Company Stockholders upon the achievement of certain targets, to be held and
distributed by the Escrow Agent on the terms and conditions set forth herein;

 

1



--------------------------------------------------------------------------------

WHEREAS, to ensure that a sufficient amount of Parent Common Stock will be
available to indemnify, hold harmless and reimburse the Parent Indemnitees as
required by Article VII of the Merger Agreement, on the Closing Date Parent
shall deposit into the Escrow Indemnity Account an aggregate of 5,782,661 shares
of Parent Common Stock (the “Escrowed Indemnity Shares”), of which 1,489,053
shares shall be “Escrowed Initial Indemnity Shares” and 4,293,608 shall be
“Escrowed Earnout Indemnity Shares”); and

WHEREAS, pursuant to the Merger Agreement, on the Closing Date Parent shall
cause the Sponsors to deposit into the Escrow Sponsor Earnout Account an
aggregate of 1,250,000 shares of Parent Common Stock for the purpose of
distributing such shares to the Sponsors upon the achievement of a certain
target (the “Escrowed Sponsor Earnout Shares”);

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
in this Escrow Agreement, the parties hereto hereby agree as follows:

ARTICLE I

APPOINTMENT OF ESCROW AGENT AND DEPOSIT OF ESCROWED SHARES

Section 1.1 Appointment. Parent and the Escrow Representative hereby appoint and
designate the Escrow Agent as the escrow agent hereunder and the Escrow Agent
hereby agrees to act as the escrow agent upon the terms set forth herein. The
Escrow Agent agrees to accept the Escrowed Indemnity Shares, Escrowed Earnout
Shares and Escrowed Sponsor Earnout Shares (collectively, the “Escrowed
Shares”), to maintain the Escrow Accounts, to hold the Escrowed Shares for the
benefit of the Company Stockholders and Sponsors pursuant to the terms of this
Escrow Agreement, and to otherwise perform the duties of the Escrow Agent
expressly set forth in this Escrow Agreement. The Escrow Agent shall hold and
safeguard the Escrowed Shares and any other Escrowed Property deposited or held
from time to time in the Escrow Accounts during the term of this Escrow
Agreement.

Section 1.2 Deposit of Earnout Shares. On the Closing Date, Parent, on behalf of
the Company Stockholders, shall deposit with the Escrow Agent stock certificates
for 52,954,523 shares of Parent Common Stock (which constitute the Escrowed
Earnout Shares) registered in the name of the beneficial owners of such Escrowed
Earnout Shares. The Escrow Agent shall establish on its books an account (the
“Escrow Earnout Account”) for which the Escrow Agent shall note the number of
Escrowed Earnout Shares and other Escrowed Earnout Property held from time to
time by the Escrow Agent pursuant hereto, and the Company Stockholders that
beneficially own such Escrowed Earnout Shares and other Escrowed Earnout
Property, if any. The Escrowed Earnout Shares shall be held for delivery to the
Company Stockholders upon satisfaction of the conditions set forth in Article
III hereof, or to Parent in the event that such conditions are not satisfied.

Section 1.3 Deposit of Indemnity Shares. On the Closing Date, Parent, on behalf
of the Company Common Stockholders, shall deposit with the Escrow Agent stock
certificates for 5,782,661 shares of Parent Common Stock (which constitute the
Escrowed Indemnity Shares, which in turn consist of the Escrowed Initial
Indemnity Shares and the Escrowed Earnout Indemnity Shares) registered in the
name of the beneficial owners of such Escrowed Earnout Indemnity Shares.
1,717,444 (or 40%) of the Escrowed Earnout Indemnity Shares shall be “First
Target Indemnity Shares,” 1,288,082 (or 30%) of the Escrowed Earnout Indemnity
Shares shall be “Second Target Indemnity Shares,” and 1,288,082 (or the
remaining 30%) of the Escrowed

 

2



--------------------------------------------------------------------------------

Earnout Indemnity Shares shall be “Third Target Indemnity Shares” (collectively
the “Target Indemnity Shares”). The Escrow Agent shall establish on its books an
account (the “Escrow Indemnity Account”) for which the Escrow Agent shall note
the number of Escrowed Indemnity Shares, Escrowed Initial Indemnity Shares,
Escrowed Earnout Indemnity Shares, First Target Indemnity Shares, Second Target
Indemnity Shares, Third Target Indemnity Shares and other Escrowed Indemnity
Property held from time to time by the Escrow Agent pursuant hereto, and the
Company Common Stockholders that beneficially own such shares and other Escrowed
Indemnity Property, if any. Escrowed Earnout Indemnity Shares not delivered to
Parent pursuant to Section 2.2(b) hereof shall be held for delivery to the
Company Common Stockholders upon satisfaction of the conditions set forth in
Article III hereof or to Parent in the event that such conditions are not
satisfied.

Section 1.4 Deposit of Sponsor Earnout Shares. On the Closing Date, Parent shall
cause the Sponsors to deposit with the Escrow Agent stock certificates
representing 1,250,000 shares of Parent Common Stock (which constitute the
Escrowed Sponsor Earnout Shares) registered in the name of the beneficial owners
of such Escrowed Sponsor Earnout Shares. The Escrow Agent shall establish on its
books an account (the “Escrow Sponsor Earnout Account”) for which the Escrow
Agent shall note the number of Escrowed Sponsor Earnout Shares and other Escrow
Sponsor Earnout Property held from time to time by the Escrow Agent pursuant
hereto, and the Sponsors that beneficially own such Escrowed Sponsor Earnout
Shares and other Escrowed Sponsor Earnout Property, if any. The Escrowed Sponsor
Earnout Shares shall be held for delivery to the Sponsors upon satisfaction of
the conditions set forth in Article III hereof, or to Parent in the event that
such conditions are not satisfied.

Section 1.5 Allocation Schedule.

(a) On the Closing Date, the Company and the Escrow Representative shall deliver
to the Escrow Agent a schedule setting forth the respective interests of each
Company Stockholder with respect to the Escrowed Shares (as the same may be
amended from time to time in accordance with Section 9.2 hereof, the “Company
Stockholders Allocation Schedule”), together with the addresses of record of
such Company Stockholders and any additional information reasonably requested by
the Escrow Agent.

(b) On the Closing Date, the Sponsors Representative shall deliver to the Escrow
Agent a schedule setting forth the respective interests of each Sponsor with
respect to the Escrowed Sponsor Earnout Shares (as the same may be amended from
time to time in accordance with Section 9.2 hereof, the “Sponsors Allocation
Schedule”), together with the addresses of record of such Sponsors and any
additional information reasonably requested by the Escrow Agent.

 

3



--------------------------------------------------------------------------------

Section 1.6 Restrictive Legends. The certificates evidencing the Escrowed Shares
shall be stamped or otherwise imprinted with a legend substantially in the forms
set forth in the Instruction Letter and the Escrowed Shares shall not be sold or
otherwise transferred except in accordance therewith. Prior to any transfer of
Esrowed Shares, Parent is entitled to receive, upon request, an opinion of
counsel in a form reasonably satisfactory to Parent, that such transfer or sale
is being made in compliance with the restrictions set forth in the restrictive
legends for such Escrowed Shares.

ARTICLE II

DELIVERY OF ESCROWED INDEMNITY PROPERTY

Section 2.1 Parent Demands for Indemnification. Indemnification claims under
Article VII of the Merger Agreement shall be resolved as follows:

(a) At any time or from time to time before the date that is fifteen (15) months
from the Closing Date (the “Indemnity Escrow Termination Date”), Parent and the
Escrow Representative may deliver to the Escrow Agent a Joint Notice setting
forth the number of Escrowed Indemnity Shares to be delivered to Parent for
indemnification pursuant to Article VII of the Merger Agreement (a “Claimed
Amount”), together with a dollar value represented by such Claimed Amount, as if
the amount payable pursuant to such Claimed Amount were paid on the date the
Joint Notice is delivered to the Escrow Agent.

(b) At any time or from time to time before the Indemnity Escrow Termination
Date, Parent may deliver to the Escrow Agent and the Escrow Representative a
written notice (a “Parent Demand”) setting forth a Claimed Amount, as if the
amount payable pursuant to such Claimed Amount were paid on the date the Parent
Demand is delivered to the Escrow Agent. Within thirty (30) days after receipt
of a Parent Demand (the “Response Period”), the Escrow Representative may
deliver to the Escrow Agent and Parent a written notice (a “Response Notice”),
stating: (A) the portion of the Claimed Amount, if any, to which the Escrow
Representative does not object (the “Agreed Amount”); and (B) the portion of the
Claimed Amount to which the Escrow Representative objects (the “Disputed
Amount”).

(c) If, at any time prior to the Indemnity Escrow Termination Date, the Escrow
Agent receives a Joint Notice, then the Escrow Agent shall deliver to Parent
(pursuant to Section 2.2 hereof) the lesser of (x) the Claimed Amount specified
in such Joint Notice and (y) the Escrowed Indemnity Shares then held by the
Escrow Agent.

(d) If, during the Response Period, the Escrow Agent receives a Response Notice
with respect to a Parent Demand, then the Escrow Agent shall:

(i) deliver to Parent (pursuant to Section 2.2 hereof) the lesser of (x) the
Agreed Amount specified in such Response Notice, if any, and (y) the Escrowed
Indemnity Shares then held by the Escrow Agent; and

(ii) hold the Disputed Amount, if any, until such time as (A) the Escrow Agent
receives a Joint Notice directing the Escrow Agent to deliver the Disputed
Amount (or a portion thereof) as specified in such Joint Notice, or (B) the
Escrow Agent is directed by a court order, judgment or decree, accompanied by an
opinion of counsel

 

4



--------------------------------------------------------------------------------

addressed to the Escrow Agent, upon which the Escrow Agent shall conclusively
rely, to the effect that such order, judgment or decree is the final,
non-appealable judgment, order or decree of a court of competent jurisdiction (a
“Final Order”) presented by the prevailing party to deliver the Disputed Amount
(or a portion thereof) to the person(s) (or Escrow Account) named in the Final
Order. In any event described in clause (A) or (B) above, the Escrow Agent shall
deliver (pursuant to Section 2.2 hereof) the lesser of (x) the Disputed Amount
(or a portion thereof) specified in such Joint Notice or Final Order, as
applicable, and (y) the Escrowed Indemnity Shares then held by the Escrow Agent.

(e) If the Escrow Agent does not receive a Response Notice with respect to a
Parent Demand within the appropriate Response Period, then, no later than five
(5) Business Days after the expiry of the Response Period, the Escrow Agent
shall deliver to Parent (pursuant to Section 2.2 hereof) the lesser of (x) the
Claimed Amount specified in such Parent Demand, and (y) the Escrowed Indemnity
Shares then held by the Escrow Agent.

(f) Any portion of the Escrowed Property delivered to Parent from time to time
by the Escrow Agent pursuant to a Joint Notice, Parent Demand, Response Notice
or Final Order shall cease to be part of the Escrowed Indemnity Property at the
time of delivery thereof.

Section 2.2 Delivery of Escrowed Shares to Parent.

(a) When delivering any Claimed Amount to Parent pursuant to Section 2.1 hereof,
the Escrow Agent shall first deliver to Parent certificates representing
Escrowed Initial Indemnity Shares, and the Escrow Agent shall deduct from the
Escrow Indemnity Account that number of Escrowed Initial Indemnity Shares so
delivered to Parent.

(b) To the extent that there are insufficient Escrowed Initial Indemnity Shares
to satisfy the Claimed Amount to be delivered to Parent pursuant to Section 2.1,
hereof the Escrow Agent shall deliver to Parent certificates representing
Escrowed Earnout Indemnity Shares, and the Escrow Agent shall make a
corresponding deduction from the Escrow Earnout Indemnity Account. The Escrow
Agent shall deduct 40% of such delivered Escrowed Earnout Indemnity Shares from
the First Target Indemnity Shares and 30% of such delivered Escrowed Earnout
Indemnity Shares from each of the Second Target Indemnity Shares and the Third
Target Indemnity Shares (such that the total number of delivered Escrowed
Earnout Indemnity Shares is deducted pro rata from each set of Target Indemnity
Shares).

(c) The number of Escrowed Indemnity Shares delivered to Parent pursuant to this
Section 2.2 shall be deducted from the shares available for delivery to the
Company Common Stockholders pro rata among such Company Common Stockholders
based on their respective interests in all of the Escrowed Shares. For the
avoidance of doubt, no such deductions shall be made pursuant to this
Section 2.2 with respect to the Escrowed Shares of the Series B Preferred
Holders in their capacity as such.

(d) Notwithstanding any Claimed Amount pursuant to Section 2.1(a), the number of
Escrowed Indemnity Shares required to satisfy any actual Claimed Amount, Agreed
Amount or Disputed Amount shall be calculated by reference to the Closing Price
of Parent Common Stock on the date such Escrowed Indemnity Shares are delivered
to Parent.

 

5



--------------------------------------------------------------------------------

Section 2.3 Delivery of Escrowed Initial Indemnity Shares to the Escrow
Representative. No later than five (5) Business Days following the Indemnity
Escrow Termination Date, and only after the delivery to Parent of any Claimed
Amount or Agreed Amount pursuant to Sections 2.1 and 2.2 hereof, the Escrow
Agent shall deliver to the Company Common Stockholders, as directed by the
Escrow Representative in writing, the Escrowed Initial Indemnity Shares then
being held by the Escrow Agent, provided that (i) the Escrow Agent shall retain,
in the Escrow Indemnity Account, Escrowed Initial Indemnity Shares sufficient to
satisfy all outstanding Disputed Amounts (such shares, the “Retained Initial
Indemnity Shares”), (ii) for the purposes of determining the number of Retained
Initial Indemnity Shares required to satisfy a Disputed Amount, such shares
shall be valued at the Closing Price of Parent Common Stock on the trading day
prior to the Indemnity Escrow Termination Date, and (iii) the Retained Initial
Indemnity Shares shall not be delivered to either Parent or the Company Common
Stockholders until receipt of a Joint Notice or Final Order in accordance with
Section 2.1(d)(ii) hereof.

Section 2.4 Transfer of Escrowed Earnout Indemnity. As soon as practicable and
in any event within five (5) Business Days following the Indemnity Escrow
Termination Date, and only after the delivery to Parent of any Claimed Amount or
Agreed Amount pursuant to Sections 2.1 and 2.2 hereof, the Escrowed Earnout
Indemnity Shares remaining in the Escrow Indemnity Account shall be transferred
to the Escrow Earnout Account, become part of the Escrowed Earnout Shares and be
delivered in accordance with Article III hereof, provided that (i) the Escrow
Agent shall, after giving consideration to any Retained Initial Indemnity
Shares, retain in the Escrow Indemnity Account sufficient Escrowed Earnout
Indemnity Shares to satisfy all outstanding Disputed Amounts (such shares, the
“Retained Earnout Indemnity Shares”), (ii) for the purposes of determining the
number of Retained Earnout Indemnity Shares required to satisfy a Disputed
Amount, such shares shall be valued at the Closing Price of Parent Common Stock
on the trading day prior to the Indemnity Escrow Termination Date, and (iii) the
Retained Earnout Indemnity Shares shall not be delivered to Parent or
transferred to the Escrow Earnout Account until receipt of a Joint Notice or
Final Order in accordance with Section 2.1(d)(ii) hereof.

Section 2.5 Delivery or Transfer of Dividends and Distributions. In delivering
or transferring any Escrowed Indemnity Shares pursuant to this Article II, the
Escrow Agent shall concurrently deliver or transfer to the Company Stockholders,
Sponsors or Parent, as applicable, the corresponding dividends and
distributions, if any, paid or made in respect of such delivered shares as set
forth in Section 4.1 hereof, to the extent not previously released pursuant
thereto.

Section 2.6 Means of Delivery. Any of the Escrowed Property delivered by the
Escrow Agent to any party pursuant to this Article II shall be delivered by such
means as shall be set forth in the written instructions from such party
delivered and reasonably satisfactory to the Escrow Agent.

 

6



--------------------------------------------------------------------------------

ARTICLE III

DELIVERY OF ESCROWED EARNOUT PROPERTY

Section 3.1 Demand and Delivery of Escrowed Earnout Shares. The Escrowed Earnout
Shares shall be delivered as follows.

(a) At any time after the first anniversary of the Closing Date, and after the
satisfaction of the condition set forth on Schedule 3.1(a) attached hereto (the
“First Delivery Condition”), the Escrow Representative shall be entitled to
deliver written notice to the Escrow Agent, with a copy to Parent, the Series B
Preferred Holders and the Sponsors Representative (the “First Release Notice”),
indicating whether, in the exercise of its reasonable judgment, the Escrow
Representative believes the First Delivery Condition has been satisfied, and
setting forth a description in reasonable detail of the facts and circumstances
that evidence such satisfaction. The First Release Notice shall also contain a
demand for delivery (A) to the Company Common Stockholders of the Common First
Target Shares plus any First Target Indemnity Shares that, pursuant to
Section 2.2 hereof, are not (x) delivered to Parent, (y) retained until the
Indemnity Escrow Termination Date and/or (z) Retained Earnout Indemnity Shares
and (B) to the Series B Preferred Holders of an aggregate of 3,000,000 of the
Escrowed Earnout Shares set forth under the column entitled “First Target
Shares” and allocated to Series B Preferred Holders on the Company Stockholders
Allocation Schedule (collectively, the “Claimed First Target Shares”).

(i) Within five (5) Business Days after receipt by Parent of a copy of the First
Release Notice, Parent shall be entitled to deliver written notice to the Escrow
Agent, with a copy to the Escrow Representative and the Series B Preferred
Holders (any such notice, a “First Release Challenge Notice”), disputing any of
the facts and circumstances set forth in such First Release Notice or the number
of Claimed First Target Shares to be distributed to the Company Common
Stockholders pursuant thereto. The First Release Challenge Notice shall set
forth (A) the portion of the Claimed First Target Shares to which Parent does
not object, if any (the “Agreed First Target Shares”), and (B) the portion of
the Claimed First Target Shares to which Parent objects (the “Disputed First
Target Shares”).

(ii) If the Escrow Agent does not receive a First Release Challenge Notice
within five (5) Business Days of receipt of the First Release Notice, then the
Escrow Agent shall promptly deliver from escrow (x) the Claimed First Target
Shares to the Company Stockholders in accordance with the Company Stockholders
Allocation Schedule and (y) the Escrowed Sponsor Earnout Shares to the Sponsors.

(iii) If the Escrow Agent is in receipt of a First Release Challenge Notice
prior to the sixth Business Day after receipt of a First Release Notice, the
Escrow Agent shall (A) deliver from escrow the Agreed First Target Shares, if
any, to the Company Stockholders and the Escrowed Sponsor Earnout Shares to the
Sponsors; and (B) hold the Disputed First Target Shares, if any, until such time
as (x) the Escrow Agent receives a Joint Notice directing the Escrow Agent to
deliver the Disputed First Target Shares (or a portion thereof) as specified in
such Joint Notice or (y) the Escrow Agent is directed by a Final Order presented
by the prevailing party to deliver the Disputed First Target Shares (or a
portion thereof) to the person(s) named in the Final Order; provided that, if
the First Release Challenge Notice challenges only the number of Claimed First
Target Shares to be delivered to the Company Common Stockholders (and not the
satisfaction of the First Delivery Condition), then the Escrow Agent shall
deliver on the sixth Business Day after receipt of the First Release Notice,
3,000,000 Claimed First Target Shares to the Series B Preferred Holders and the
Escrowed Sponsor Earnout Shares to the Sponsors. In the event that, on March 31,
2014, there are any Claimed First

 

7



--------------------------------------------------------------------------------

Target Shares or Escrowed Sponsor Earnout Shares that are not the subject of a
First Release Notice and remain in the Escrow Earnout Account, the Escrow Agent
shall deliver such Claimed First Target Shares and Escrowed Sponsor Earnout
Shares to Parent as soon as is practicable, which shares shall automatically be
cancelled and shall cease to exist in accordance with the terms of the Merger
Agreement.

(b) At any time after the second anniversary of the Closing Date, and after the
satisfaction of the condition set forth on Schedule 3.1(b) attached hereto (the
“Second Delivery Condition”), the Escrow Representative shall be entitled to
deliver written notice to the Escrow Agent, with a copy to Parent and the Series
B Preferred Holders (a “Second Release Notice”), indicating whether, in the
exercise of its reasonable judgment, the Escrow Representative believes that the
Second Delivery Condition has been satisfied, and setting forth a description in
reasonable detail of the facts and circumstances that evidence such
satisfaction. The Second Release Notice shall also contain a demand for delivery
(A) to the Company Common Stockholders of the Common Second Target Shares plus
any Second Target Indemnity Shares that, pursuant to Section 2.2 hereof, are not
(x) delivered to Parent and (y) Retained Earnout Indemnity Shares and (B) to the
Series B Preferred Holders of an aggregate of 2,250,000 of the Escrowed Earnout
Shares set forth under the column entitled “Second Target Shares” and allocated
to Series B Preferred Holders on the Company Stockholders Allocation Schedule
(collectively, the “Claimed Second Target Shares”).

(i) Within five (5) Business Days after receipt by Parent of a copy of the
Second Release Notice, Parent shall be entitled to deliver written notice to the
Escrow Agent, with a copy to the Escrow Representative and the Series B
Preferred Holders (any such notice, a “Second Release Challenge Notice”),
disputing any of the facts and circumstances set forth in such Second Release
Notice or the number of Claimed Second Target Shares to be distributed to the
Company Common Stockholders pursuant thereto. The Second Release Challenge
Notice shall set forth (A) the portion of the Claimed Second Target Shares to
which Parent does not object, if any (the “Agreed Second Target Shares”), and
(B) the portion of the Claimed Second Target Shares to which Parent objects (the
“Disputed Second Target Shares”).

(ii) If the Escrow Agent does not receive a Second Release Challenge Notice
within five (5) Business Days of receipt of the Second Release Notice, then the
Escrow Agent shall promptly deliver from escrow the Claimed Second Target Shares
to the Company Stockholders in accordance with the Company Stockholders
Allocation Schedule.

(iii) If the Escrow Agent is in receipt of a Second Release Challenge Notice
prior to the sixth Business Day after receipt of a Second Release Notice, the
Escrow Agent shall (A) deliver from escrow the Agreed Second Target Shares, if
any, to the Company Stockholders; and (B) hold the Disputed Second Target
Shares, if any, until such time as (x) the Escrow Agent receives a Joint Notice
directing the Escrow Agent to deliver the Disputed Second Target Shares (or
portion thereof) as specified in such Joint Notice, or (y) the Escrow Agent is
directed by a Final Order presented by the prevailing party to deliver the
Disputed Second Target Shares (or a portion thereof) to the person(s) named in
the Final Order; provided that, if the Second Release Challenge Notice

 

8



--------------------------------------------------------------------------------

challenges only the number of Claimed Second Target Shares to be delivered to
the Company Common Stockholders (and not the satisfaction of the Second Delivery
Condition), then the Escrow Agent shall deliver, on the sixth Business Day after
receipt of the Second Release Notice, 2,250,000 Claimed Second Target Shares to
the Series B Preferred Holders. In the event that, on March 31, 2014, there are
any Claimed Second Target Shares that are not the subject of a Second Release
Notice and remain in the Escrow Earnout Account, the Escrow Agent shall deliver
such Claimed Second Target Shares to Parent as soon as is practicable, which
shares shall automatically be cancelled and shall cease to exist in accordance
with the terms of the Merger Agreement.

(c) At any time after the third anniversary of the Closing Date, and after the
satisfaction of the condition set forth on Schedule 3.1(c) attached hereto (the
“Third Delivery Condition”), the Escrow Representative shall be entitled to
deliver written notice to the Escrow Agent, with a copy to Parent and the Series
B Preferred Holders (a “Third Release Notice”), indicating whether, in the
exercise of its reasonable judgment, the Escrow Representative believes that the
Third Delivery Condition has been satisfied, and setting forth a description in
reasonable detail of the facts and circumstances that evidence such
satisfaction. The Third Release Notice shall also contain a demand for deliver
(A) to the Company Stockholders the Common Third Target Shares plus any Third
Target Indemnity Shares that, pursuant to Section 2.2 hereof, are not
(x) delivered to Parent and (y) Retained Earnout Indemnity Shares and (B) to the
Series B Preferred Holders of an aggregate of 2,250,000 of the Escrowed Earnout
Shares set forth under the column entitled “Third Target Shares” and allocated
to Series B Preferred Holders on the Company Stockholders Allocation Schedule
(collectively, the “Claimed Third Target Shares”).

(i) Within five (5) Business Days after receipt by Parent of a copy of the Third
Release Notice, Parent shall be entitled to deliver written notice to the Escrow
Agent, with a copy to the Escrow Representative and the Series B Preferred
Holders (any such notice, a “Third Release Challenge Notice”), of the
disagreement of Parent with any of the facts and circumstances set forth in such
Third Release Notice or the number of Claimed Third Target Shares to be
distributed to the Company Common Stockholders pursuant thereto. The Third
Release Challenge Notice shall set forth (A) the portion of the Claimed Third
Target Shares to which Parent does not object, if any (the “Agreed Third Target
Shares”), and (B) the portion of the Claimed Third Target Shares to which Parent
objects (the “Disputed Third Target Shares”).

(ii) If the Escrow Agent does not receive a Third Release Challenge Notice
within five (5) Business Days of, receipt of the Third Release Notice, then the
Escrow Agent shall promptly deliver from escrow the Claimed Third Target Shares
to the Company Stockholders in accordance with the Company Stockholders
Allocation Schedule.

(iii) If the Escrow Agent is in receipt of a Third Release Challenge Notice
prior to the sixth Business Day after receipt of a Third Release Notice, the
Escrow Agent shall (A) deliver from escrow the Agreed Third Target Shares, if
any, to the Company Stockholders; and (B) hold the Disputed Third Target Shares,
if any, until such time as (x) the Escrow Agent receives a Joint Notice
directing the Escrow Agent to

 

9



--------------------------------------------------------------------------------

deliver the Disputed Third Target Shares (or portion thereof) as specified in
such Joint Notice, or (y) the Escrow Agent is directed by a Final Order
presented by the prevailing party to deliver the Disputed Third Target Shares
(or a portion thereof) to the person(s) named in the Final Order; provided that,
if the Third Release Challenge Notice challenges only the number of Claimed
Third Target Shares to be delivered to the Company Common Stockholders (and not
the satisfaction of the Third Delivery Condition), then the Escrow Agent shall
deliver, on the sixth Business Day after receipt of the Second Release Notice,
2,250,000 Claimed Third Target Shares to the Series B Preferred Holders. In the
event that, on March 31, 2014, there are any Claimed Third Target Shares that
are not the subject of a Third Release Notice and remain in the Escrow Earnout
Account, the Escrow Agent shall deliver such Claimed Third Target Shares to
Parent as soon as is practicable, which shares shall automatically be cancelled
and shall cease to exist in accordance with the terms of the Merger Agreement.

(d) In the event the outstanding shares of Parent Common Stock shall be
subdivided or reclassified into a greater number of shares of Parent Common
Stock, the target share price triggers contained in the First Delivery
Condition, Second Delivery Condition and Third Delivery Condition (the “Share
Price Triggers”) in effect at the close of business on the day upon which such
subdivision or reclassification becomes effective shall be equitably and
proportionately reduced, and conversely, in case outstanding shares of Parent
Common Stock shall each be combined or reclassified into a smaller number of
shares of Parent Common Stock, the Share Price Triggers in effect at the close
of business on the day upon which such combination or reclassification becomes
effective shall be equitably and proportionately increased, such reduction or
increase, as the case may be, to become effective immediately prior to the
opening of business on the day following the day upon which such subdivision or
combination becomes effective. Parent shall promptly provide to the Escrow
Agent, with a copy to the Series B Preferred Holders, a revised Schedule 3.1(a),
Schedule 3.1(b) and/or Schedule 3.1(c), as applicable, reflecting the adjusted
Share Price Triggers.

(e) In connection with any such subdivision or reclassification into a greater
number of shares of Parent Common Stock, the Escrowed Shares distributable upon
the achievement of the applicable delivery conditions shall be equitably and
proportionately increased and, conversely, in connection with any such
combination or reclassification into a smaller number of shares of Parent Common
Stock, the Escrowed Shares distributable upon the achievement of the applicable
delivery conditions shall be equitably and proportionately reduced. For example,
for purposes of clarity, (x) in the case of a 2-for-1 stock split of Parent
Common Stock, the Escrowed Sponsor Earnout Shares shall be increased from
1,250,000 to 2,500,000 and (y) in the case of a 1-for-2 reverse stock split of
Parent Common Stock, the Escrowed Earnout Shares shall be reduced from 1,250,000
to 625,000. Parent shall promptly provide to the Escrow Agent, with a copy to
the Series B Preferred Holders, a revised Company Stockholders Allocation
Schedule and Sponsors Allocation Schedule, if applicable, reflecting the
adjustments to the Escrowed Shares.

(f) Without limiting the specificity of any of the foregoing, it is the intent
of the parties to provide for fair and equitable adjustments to the Share Price
Triggers and the Escrowed Shares to preserve the economic benefits intended to
be provided to the Company Stockholders and the Sponsors, respectively, under
the terms of this Escrow Agreement in the

 

10



--------------------------------------------------------------------------------

event there is any change in or conversion of the Parent Common Stock and,
accordingly, the Board shall make appropriate equitable adjustments in
connection therewith, as determined in the good faith judgment of the Board.

(g) Neither Parent nor any affiliate thereof shall take any action, directly or
indirectly, with the intent or effect of influencing or manipulating the market
prices of Parent Common Stock during any measurement period described in
Sections 3.1(a), (b) or (c) hereof. Furthermore, for the purposes of determining
whether a Share Price Trigger has been achieved for 20 trading days within any
30-trading-day period pursuant to the First Delivery Condition, the Second
Delivery Condition or the Third Delivery Condition, any trading days as of which
Parent, any Sponsor, any Company Stockholder or any of their respective
Affiliates (A) makes a public announcement or statement relating to the purchase
or sale of equity securities of Parent (other than ordinary-course, generic
statements as to the possibility of such purchases from time to time and which
do not specify either the amount of any such potential purchases nor the price
or prices at which such purchases can be made), whether in the public market or
otherwise, or (B) purchases, in the aggregate, to the best knowledge of Parent,
Parent Common Stock exceeding 1% of the average daily trading volume reported
for the security in during the four calendar weeks preceding the week in which
such purchases were made, shall not be counted as days on which such Share Price
Triggers has been achieved. Such excluded days shall extend the 30-day
trading-day measurement period by an equal number of days.

Section 3.2 Delivery of Dividends and Distributions. In releasing any Escrowed
Earnout Shares or Escrowed Sponsor Earnout Shares pursuant to this Article III,
the Escrow Agent shall concurrently deliver to the Company Stockholders or
Sponsors (as set forth in the applicable release notice) or Parent, as
applicable, the corresponding dividends and distributions, if any, paid or made
in respect of such delivered shares as set forth in Section 4.1 hereof, to the
extent not previously released pursuant thereto.

Section 3.3 Change of Control or Reorganization Event. Notwithstanding anything
to the contrary set forth herein, in the event of a Change of Control or
Reorganization Event, all the Escrowed Earnout Shares, Escrowed Indemnity Shares
and Escrowed Sponsor Earnout Shares remaining in the Escrow Accounts shall be
delivered to the Company Stockholders or Sponsors, as applicable, or cancelled
as follows: (i) to the extent that the Change of Control or Reorganization Event
Consideration exceeds the First Delivery Condition, any Claimed First Target
Shares shall be released, (ii) to the extent that the Change of Control or
Reorganization Event Consideration exceeds the Second Delivery Condition, any
Claimed Second Target Shares shall be released, and (iii) to the extent that the
Change of Control or Reorganization Event Consideration exceeds the Third
Delivery Condition, any Claimed Third Target Shares shall be released. To the
extent that the Change of Control or Reorganization Event Consideration does not
exceed the First Delivery Condition, Second Delivery Condition, or the Third
Delivery Condition, as applicable, the Escrowed Shares with respect to the First
Delivery Condition, Second Delivery Condition or Third Delivery Condition, as
applicable, shall no longer be outstanding and shall be cancelled, effective
upon completion of such Change of Control or Reorganization Event.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

CONCERNING THE PARENT COMMON STOCK

Section 4.1 Conversions, Dividends, Stock Splits, Mergers, Etc.

(a) So long as any of the Escrowed Shares are held by the Escrow Agent under
this Escrow Agreement, all stock dividends and distributions paid or made in
respect of the Escrowed Shares held by the Escrow Agent (including all such
dividends and distributions made in connection with any recapitalization,
reclassification, split, combination or exchange of shares other than a
recapitalization, reclassification, split, combination or exchange made in
connection with a Change of Control of Reorganization Event with respect to
which Section 3.3 will apply) shall be held by the Escrow Agent as Escrowed
Indemnity Shares, Escrowed Earnout Shares or Sponsor Earnout Shares, as
applicable. All stock dividends shall be issued in the name of the applicable
Company Stockholder or Sponsor and shall be endorsed in blank for transfer and
deposited with the Escrow Agent as Escrowed Indemnity Shares, Escrowed Earnout
Shares or Sponsor Earnout Shares, as applicable, hereunder. All cash or property
dividends, distributions, and other amounts paid on or in respect of the
Escrowed Shares and any other Escrowed Property held by the Escrow Agent shall
added to the Escrow Indemnity Account, Escrow Earnout Account or Escrow Sponsor
Earnout Account, as applicable, for the accounts of the Company Stockholders or
Sponsors on or with respect to whose Escrowed Shares or Escrowed Property such
amounts were distributed or paid.

(b) If Parent shall enter into any transaction in which shares of Parent Common
Stock are converted into the right to receive cash, securities or other
property, each Company Stockholder or Sponsor may, in its sole discretion, with
respect to any Escrowed Shares beneficially owned by such Company Stockholder or
Sponsor, as the case may be, take all actions necessary or advisable in
connection with such transactions, including, without limitation, with respect
to the execution and delivery of any letters of transmittal or similar documents
relating to such transaction and the exercise of any dissenter’s rights in
respect thereof, and Escrow Agent shall cooperate with such Company Stockholder
or Sponsor in connection with effecting such action, including, without
limitation, by releasing directly to Parent for conversion in connection with
such transaction any Escrowed Shares to be delivered with such letters of
transmittal. Any cash, securities, rights or other property received by any
Company Stockholder or Sponsor in respect of Escrowed Shares in such a
transaction shall be deposited directly into the Escrow Indemnity Account,
Escrow Earnout Account or Escrow Sponsor Earnout Account, as applicable. All of
such cash, securities, rights or other property shall be held and distributed as
though they were Escrowed Shares hereunder; provided, however, that if such
transaction constitutes a Change of Control or Reorganization Event, such
property held as Escrowed Earnout Shares or Sponsor Earnout Shares may be
delivered or cancelled in accordance with Section 3.3 hereof. In addition, in
the event that any tender or exchange offer for shares of Parent Common Stock is
commenced at any time at which there remain Escrowed Shares, each Company
Stockholder or Sponsor may, in its sole discretion, direct the Escrow Agent to
cause any Escrowed Shares attributable to such Company Stockholder or Sponsor to
be duly tendered into such tender or exchange offer. Any cash, securities or
other property received in respect of such tendered Escrowed Shares shall be
deposited directly into the Escrow Indemnity Account, Escrow Earnout Account or
Escrow Sponsor Earnout Account, as applicable; provided, however, that if the
consummation of such

 

12



--------------------------------------------------------------------------------

tender offer and any related transactions constitute a Change of Control or
Reorganization Event, such property held as Escrowed Earnout Shares or Sponsor
Earnout Shares may be delivered or cancelled in accordance with Section 3.3
hereof.

Section 4.2 Voting Rights. All voting rights of the shares of Parent Common
Stock held by the Escrow Agent shall be vested in the Company Stockholders or
Sponsors to whom such shares are attributed on the Company Stockholders
Allocation Schedule or the Sponsors Allocation Schedule, as applicable, unless
and until such shares of Parent Common Stock are delivered to Parent pursuant to
this Escrow Agreement. The Escrow Agent will promptly forward to each Company
Stockholder or Sponsor to whom any Escrowed Shares are credited all notices of
stockholders’ meetings, proxy statements and reports to stockholders received by
the Escrow Agent in respect thereof and will either (a) vote the Escrowed Shares
credited to such Company Stockholder or Sponsor only in accordance with written
instructions received from such Company Stockholder or Sponsor or (b) forward to
such Company Stockholder or Sponsor a signed proxy enabling the Company
Stockholder or Sponsor to vote such Escrowed Shares. The Escrow Agent shall be
reimbursed for the cost of such forwarding in accordance with Section 8.2
hereof.

ARTICLE V

NO FRACTIONAL SHARES

No certificates or scrip representing fractional shares of Parent Common Stock
shall be issued upon the disbursement of Escrowed Shares. Any fractional share
created through a stock split or other reorganization event shall be cancelled.

ARTICLE VI

INVESTMENT OF ESCROWED CASH

Until the termination of this Escrow Agreement and the delivery of the Escrowed
Property held by the Escrow Agent pursuant hereto, the Escrow Agent shall, at
the written direction of the Escrow Representative, invest and reinvest any
portion of the Escrowed Property held by the Escrow Agent hereunder that
consists of cash or cash equivalents (the “Escrowed Cash”) solely in
(a) marketable obligations of, or obligations guaranteed by, the United States
of America or (b) Federal Obligations (as defined below). In the event that the
Escrow Representative does not give written directions to the Escrow Agent in a
timely manner, the Escrow Agent shall invest and reinvest the Escrowed Cash in
instruments of the type set forth above in clause (a) or (b) of the first
sentence of this Article VI. The Escrow Agent shall have no liability to the
Company Stockholders, Sponsors or Parent arising, directly or indirectly, from
any investment made pursuant to this Article VI. As used herein, the term
“Federal Obligations” means obligations of, or obligations guaranteed by, the
United States of America or any agency thereof. Any dividends, interest or other
income earned from the investment of the Escrowed Cash shall be treated as
dividends and distributions as set forth in Section 4.1(a) hereof.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

TAX-RELATED TERMS AND APPOINTMENT OF ESCROW REPRESENTATIVE

AND SPONSORS REPRESENTATIVE

Section 7.1 Tax Reporting. The parties hereto agree to treat the Company
Stockholders and Sponsors as the owners of the Escrowed Property for all tax
purposes in the proportions set forth on Company Stockholders Allocation
Schedule and the Sponsors Allocation Schedule, respectively, and shall comply
with all reporting and withholding obligations on that basis. Accordingly, each
of the Company Stockholders and Sponsors agrees to include in its taxable
income, to the extent applicable, its proportionate share of any earnings on the
Escrowed Property.

Section 7.2 Certification of Tax Identification Number. To the extent required
by applicable law, each Company Stockholder and Sponsor shall provide the Escrow
Agent with a certified tax identification number by signing and returning a Form
W-9 (or an appropriate Form W-8, in case of non-U.S. persons) to the Escrow
Agent prior to the date on which any dividend or other distribution is paid or
made in respect of Escrowed Shares or income earned on the investment of the
Escrowed Cash is credited to the Escrowed Cash. Each of the Escrow
Representative, Company Stockholders and Sponsors understands that, in the event
its tax identification numbers are not certified to the Escrow Agent, the Code
may require withholding of a portion of any interest or other income earned on
the investment of the Escrowed Cash.

Section 7.3 Other Tax Matters. The Escrow Agent is hereby authorized and
instructed to comply with all requirements under applicable tax laws, including
those relating to missing taxpayer identification numbers, and to file any
appropriate reports with the applicable taxing authorities, including the
Internal Revenue Service, with respect to any payment made by the Escrow Agent
hereunder and any earnings on the Escrowed Property. The Escrow Agent shall be
entitled to deduct and withhold from amounts otherwise payable to the Company
Stockholders and Sponsors such amounts as the Escrow Agent is required to deduct
and withhold with respect to the making of such payment under any provision of
federal, state, local or foreign tax law. If the Escrow Agent so withholds any
amounts, such amounts shall be treated for all purposes of this Escrow Agreement
as having been paid to the Company Stockholder or Sponsor in respect of which
the Escrow Agent made such deduction and withholding. The Escrow Agent shall
timely pay over any amounts so deducted or withheld to the applicable taxing
authority.

Section 7.4 Tax Distributions. Notwithstanding anything in this Escrow Agreement
to the contrary, if the majority of the Unaffiliated Directors determines that a
portion of any amounts paid in respect of the Escrowed Property should be
distributed to the Company Stockholders and/or Sponsors in respect of tax
liabilities arising from such amounts, the Board shall direct the Escrow Agent
to make such distribution to the Company Stockholders and Sponsors. In
determining the amount to be distributed, the Board may take into account
prevailing tax rates and other factors it determines relevant for such purposes.

Section 7.5 Escrow Representative. Communications Investors LLC is hereby
designated by Parent, the Company Stockholders and the Sponsors serve as the
agent of such the Company Stockholders and the Sponsors, as the initial Escrow
Representative hereunder and by its signature below it hereby acknowledges such
appointment and agrees to serve in such

 

14



--------------------------------------------------------------------------------

capacity on the terms and subject to the conditions set forth in this Escrow
Agreement. The Escrow Representative (including any successor or successors
thereto) shall act as the representative of the Company Stockholders and the
Sponsors, and shall be authorized to act on behalf of the Company Stockholders
and the Sponsors and to take any and all actions required or permitted to be
taken by the Escrow Representative under this Escrow Agreement. Any party to
this Escrow Agreement shall be entitled to rely on all statements,
representations and decisions of the Escrow Representative.

Section 7.6 Escrow Representative Expenses and Indemnification. The Escrow
Representative shall be authorized to incur any reasonable costs and expenses
and to take any action reasonably necessary, as determined by the Escrow
Representative, to fulfill its obligations under this Escrow Agreement, which
expenses shall be born by Parent. Each Company Common Stockholder shall jointly
and severally indemnify the Escrow Representative from and against such Company
Common Stockholder’s ratable share of any and all liabilities, losses, damages,
claims, costs or expenses (including the reasonable fees and expenses of any
legal counsel retained by the Escrow Representative) suffered or incurred by the
Escrow Representative arising out of or resulting from any such action taken or
omitted to be taken by the Escrow Representative in its capacity as Escrow
Representative under Article VII of the Merger Agreement. The Escrow
Representative shall not be entitled to any compensation for his, her or its
services in such capacity.

Section 7.7 Sponsors Representative. Trivergance, LLC is hereby designated by
the Sponsors serve as the agent of the Sponsors, as the initial Sponsors
Representative hereunder and by its signature below it hereby acknowledges such
appointment and agrees to serve in such capacity on the terms and subject to the
conditions set forth in this Escrow Agreement. The Sponsors Representative
(including any successor or successors thereto) shall act as the representative
of the Sponsors for the limited purposes set forth in this Agreement, and shall
be authorized to act on behalf of the Sponsors and to take any and all actions
required or permitted to be taken by the Escrow Representative under this Escrow
Agreement. Any party to this Escrow Agreement shall be entitled to rely on all
statements, representations and decisions of the Sponsor Representative.

ARTICLE VIII

RESPONSIBILITY OF ESCROW AGENT; FEES; DISPUTES

Section 8.1 Responsibility of Escrow Agent.

(a) The Escrow Agent shall not be responsible for the genuineness of any
signature or document presented to it pursuant to this Escrow Agreement and may
rely conclusively upon and shall be protected in acting upon any judicial order
or decree, certificate, notice, request, consent, statement, instruction or
other instrument believed by it in good faith to be genuine or to be signed or
presented by the proper person hereunder, or duly authorized by such person or
properly made.

(b) Notwithstanding anything to the contrary in this Escrow Agreement, prior to
taking any action hereunder, the Escrow Agent may, if in doubt regarding its
duties and obligations, seek instructions from Parent and the Escrow
Representative, or from Parent and the

 

15



--------------------------------------------------------------------------------

Sponsors Representative, as applicable, and if such instructions are in
conflict, the Escrow Agent may seek instructions or other relief (including but
not limited to interpleader) from a court of competent jurisdiction, and further
may request such evidence, documents, certificates or opinions as it may deem
appropriate. The Escrow Agent shall be entitled to act in reliance upon the
advice of counsel in all matters pertaining to this Escrow Agreement, and shall
not be liable for any action taken or omitted by it in good faith in accordance
with such advice.

(c) The Escrow Agent shall not be bound by any notice of, or demand with respect
to, any waiver, modification, amendment, termination, cancellation, rescission
or supersession of this Escrow Agreement, unless such is in writing and signed
by Parent, the Escrow Representative and a majority of the Unaffiliated
Directors.

(d) Parent and the Escrow Representative jointly and severally agree to
indemnify and hold the Escrow Agent harmless, and further to protect and defend
the Escrow Agent (with counsel selected by the Escrow Agent) against any losses,
liabilities and damages incurred by the Escrow Agent as a consequence of any
action taken or omitted to be taken by it in the performance of its obligations
hereunder (including, without limitation, the reasonable fees and disbursements
of counsel), with the exception of any losses, liabilities and damages arising
from the Escrow Agent’s gross negligence or willful misconduct.

Section 8.2 Fees of Escrow Agent. For its services hereunder, Parent shall pay,
and the Escrow Agent shall receive, fees and expenses as set forth on Schedule
8.2 attached hereto (prorated for partial months) plus reasonable out-of-pocket
expenses until it has delivered all of the Escrowed Property pursuant to this
Escrow Agreement. The Escrow Agent shall be reimbursed by Parent for all
reasonable out-of-pocket expenses incurred by the Escrow Agent necessary to
perform such services (other than taxes imposed in respect of the receipt of the
fees referred to in the preceding sentence).

Section 8.3 Disputes Between the Parties. In the event that any of the Escrowed
Shares are required to be maintained in escrow pending receipt of a Final Order
directing distribution of any of the Escrowed Shares, (a) it is the intention of
the parties hereto that the court to issue such Final Order will be charged with
determining whether the conditions for delivery of such Escrowed Shares to
Parent, the Company Stockholders or Sponsors as set forth in this Escrow
Agreement or any other agreement relevant thereto, including the Merger
Agreement, have been met, and (b) the Escrow Representative shall give each
Company Stockholder written notice of such dispute, describing in reasonable
detail, the relevant facts and circumstances.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices and Communications. All notices or other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or mailed by prepaid registered or certified mail (return receipt requested) or
by telecopy, cable, telegram or telex addressed as follows:

 

  (a) If to the Escrow Representative, to:

Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, New York 10577

Attention: Tom Doria

Telecopy: 914-206-4485

Copy to:

Communications Investors LLC

c/o Apollo Management, L.P.

9 West 57th Street – 43rd Floor

Attention: Andrew Africk

Telecopy: 646-607-0120

 

  (b) To Parent after the Effective Time:

Hughes Telematics, Inc.

41 Perimeter Center East, Suite 400

Atlanta, Georgia 30346

Attention: Chief Financial Officer

Telecopy: (770) 391-6426

Copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Gregory A. Fernicola

Telecopy: (917) 777-2918

 

  (c) If to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Chairman

 

  (d) If to the Sponsors Representative, to:

Trivergance, LLC

2200 Fletcher Avenue

4th Floor

Fort Lee, New Jersey 07024

Attention: Jerry Stone

 

17



--------------------------------------------------------------------------------

Copy to:

Trivergance, LLC

227 West Monroe Street

Suite 3920Chicago, Illinois 60606

Attention: Jerry Stone

(e) If to any of the Company Stockholders, to the address set forth next to his,
her or its name on Exhibit B to the Instruction Letter (as the same may be
revised to reflect any changes of address).

Section 9.2 Term, Amendments, and Successors.

(a) Except as otherwise provided herein, this Escrow Agreement shall continue
until the date on which all of the Escrowed Property has been distributed as
provided in Articles II and III hereof.

(b) No waiver, modification, amendment, termination, cancellation, rescission or
supersession of this Escrow Agreement or any documents delivered hereunder
(including, without limitation, the Company Stockholders Allocation Schedule and
the Sponsors Allocation Schedule) shall be effective unless such is in writing
and signed by Parent, the Escrow Representative, a majority of the Unaffiliated
Directors and the Required Holders; provided, however, that no such waiver,
modification, amendment, termination, cancellation, rescission or supersession
shall be effective as to any Company Stockholder or Sponsor adversely affected
thereby (including without limitation, any adverse economic effect or adverse
regulatory effect) without the prior written consent of such Company Stockholder
and/or Sponsor; provided, further, that Parent may revise the share amounts
and/or names of the Company Stockholders or Sponsors, as applicable, in this
Escrow Agreement, the Company Stockholders Allocation Schedule or the Sponsor
Allocation Schedule, and the Escrow Agent may revise the stock certificates, at
any time to reflect (i) transfers of Escrowed Shares to Permitted Transferees,
(ii) delivery of any Escrowed Indemnity Shares delivered to Parent for
indemnification in accordance with Article II hereof, (iii) changes to the
amount of Escrowed Shares in accordance with Section 3.1(d), (e) and (f) as a
result of any dividend, distribution, recapitalization, reclassification, split,
combination, exchange of shares or receipt of shares from another company,
(iv) changes to the amount of Escrowed Shares as a result of any tender or
exchange offer for shares of Parent Common Stock in accordance with
Section 4.1(b), or (v) changes to the name of a beneficial owner of any Escrowed
Shares upon receipt of a written notice from the holder certifying that there
has been no change in the beneficial ownership of the Escrowed Shares and no
transfer of the Escrowed Shares. Such shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 9.3 Counterparts. This Escrow Agreement may be executed in any number of
counterparts (which may be delivered by facsimile or pdf.), each of which shall
be an original and all of which taken together shall constitute one and the same
instrument. In making proof of this Escrow Agreement it shall be necessary to
produce or account for only one such counterpart signed by or on behalf of the
party sought to be charged herewith.

 

18



--------------------------------------------------------------------------------

Section 9.4 Resignation or Removal of Escrow Agent.

(a) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder upon thirty (30) days’ prior written notice to Parent,
the Series B Preferred Holders, the Sponsors Representative and the Escrow
Representative. Such resignation shall become effective at such time that the
Escrow Agent shall turn over the Escrowed Property to a successor escrow agent
appointed by Parent. If no new escrow agent is so appointed within the 60 day
period following the giving of such notice of resignation, the Escrow Agent may
deposit the Escrowed Property with any escrow agent it deems reasonably
appropriate.

(b) Parent and the Escrow Representative may remove the Escrow Agent at any time
by giving to the Escrow Agent thirty (30) days’ prior written notice thereof
signed by Parent and the Escrow Representative. The Escrow Agent shall turn over
the Escrowed Property to a successor escrow agent appointed by Parent.

(c) Notwithstanding Section 9.10 hereof, any corporation or association into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all the escrow business of the Escrow Agent’s corporate trust line of business
may be transferred, shall be the Escrow Agent under this Escrow Agreement
without further act.

Section 9.5 Resignation of Escrow Representative. In the event that the Escrow
Representative shall resign or be unable to act for any reason, the Escrow
Representative (or his, her or its legal representative) shall select a
successor Escrow Representative to fill such vacancy, subject to the approval
and confirmation of Company Stockholders entitled to a majority of the Escrowed
Earnout Shares and the Required Holders, and such successor shall be deemed to
be the Escrow Representative for all purposes of this Agreement. Upon the
appointment of a successor Escrow Representative under this Agreement, such
successor Escrow Representative will succeed to and become vested with all of
the rights, powers, privileges and duties of the predecessor Escrow
Representative under this Agreement, and the predecessor Escrow Representative
will be discharged from such predecessor Escrow Representative’s duties and
obligations under this Escrow Agreement.

Section 9.6 Resignation of Sponsors Representative. In the event that the
Sponsors Representative shall resign or be unable to act for any reason, the
Sponsors Representative (or his, her or its legal representative) shall select a
successor Sponsors Representative to fill such vacancy, subject to the approval
and confirmation of the Sponsors entitled to a majority of the Escrowed Sponsor
Earnout Shares, and such successor shall be deemed to be the Sponsors
Representative for all purposes of this Agreement. Upon the appointment of a
successor Sponsors Representative under this Agreement, such successor Sponsors
Representative will succeed to and become vested with all of the rights, powers,
privileges and duties of the predecessor Sponsors Representative under this
Agreement, and the predecessor Sponsors Representative will be discharged from
such predecessor Sponsors Representative’s duties and obligations under this
Escrow Agreement.

 

19



--------------------------------------------------------------------------------

Section 9.7 Entire Agreement. This Escrow Agreement, except with respect to
Parent and the Escrow Representative, contains the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby. No prior agreement, either written or oral, shall be construed to
change, amend, alter, repeal or invalidate this Escrow Agreement.

Section 9.8 Representations of Parent and Escrow Representative. Each of Parent
and the Escrow Representative represents and warrants to the Escrow Agent that
it has the power and authority to enter into this Escrow Agreement and to carry
out its obligations hereunder, that it has duly authorized, executed and
delivered this Escrow Agreement, and this Escrow Agreement is its valid and
binding obligation.

Section 9.9 Governing Law. The validity, enforceability and construction of this
Escrow Agreement shall be governed by the laws of the State of Delaware
(excluding any provision regarding conflicts of law).

Section 9.10 Consent to Jurisdiction. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Escrow Agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this Escrow Agreement and the rights
and obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Escrow Agreement or any of the transactions contemplated by this Escrow
Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Escrow Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 9.9, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and (c) to the fullest extent permitted by applicable
Laws, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Escrow Agreement, or the subject mater hereof, may not be
enforced in or by such courts.

Section 9.11 Assignment. Other than by operation of law or transfers of Escrowed
Shares to Permitted Transferees in accordance with Section 9.11; no party hereto
may assign any of its rights or delegate any of its obligations under this
Escrow Agreement without the prior written consent of the other parties hereto
(other than those parties joining solely for the limited purposes provided in
Article VII hereof); provided that in the event that the Escrow Representative
shall resign or be unable to act for any reason, the Escrow Representative shall
select a successor Escrow Representative pursuant to Section 7.5(d) of the
Merger Agreement, who will succeed to and become vested with all of the rights,
powers, privileges and duties of the

 

20



--------------------------------------------------------------------------------

predecessor Escrow Representative under this Escrow Agreement (and such
predecessor Escrow Representative shall be discharged from such predecessor
Escrow Representative’s duties and obligations under this Escrow Agreement).

Section 9.12 Joinder. Prior to any transfer of any Escrowed Shares to any
Permitted Transferee, such Permitted Transferee must join this Escrow Agreement
for the purposes provided in Article VII hereof. Upon the execution and delivery
of any such joinder, Parent shall revise the Company Stockholders Allocation
Schedule or the Sponsors Allocation Schedule, as applicable, to reflect the
transfer Escrowed Shares to the Permitted Transferee.

 

21



--------------------------------------------------------------------------------

Section 9.13 Third Party Beneficiaries. Each of the Escrow Agent, Escrow
Representative, Parent and Sponsors Representative hereby acknowledge that the
Series B Preferred Holders are third party beneficiaries to Article III hereof
and the Series B Preferred Holders set forth on Schedule A are third party
beneficiaries to Section 9.2(b) hereof.

[The remainder of this page is intentionally left blank.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Escrow Agreement as an
instrument under seal as of the day and year first written above.

 

POLARIS ACQUISITION CORP. By:   /s/ Jerry Stone   Name: Jerry Stone   Title:

 

COMMUNICATIONS INVESTORS LLC,
as Escrow Representative

By:   /s/ Andrew Africk   Name: Andrew Africk   Address:

 

CONTINENTAL STOCK TRANSFER &
TRUST COMPANY,
as Escrow Agent

By:   /s/ John W. Comer, Jr.   Name: John W. Comer, Jr.   Title: Vice President
  Address: 17 – Battery Place, 8th Floor                   New York, NY 10004

 

23



--------------------------------------------------------------------------------

TRIVERGANCE, LLC, as Sponsors Representative By:   /s/ Jerry Stone   Name: Jerry
Stone   Title:

Signature Page 1.1 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

The undersigned joins as a party to the foregoing Agreement for the limited
purposes provided in Article VII of the Escrow Agreement:

 

BYRON BUSINESS VENTURES XX, LLC     GRANITE CREEK PARTNERS, L.L.C. By:   /s/
Marc Byron     By:   /s/ Brian B. Boorstein Name:   Marc Byron     Name:   Brian
B. Boorstein Title:       Title:   Managing Member

 

PRAESUMO PARTNERS, LLC     ROXBURY CAPITAL GROUP LLC INCENTIVE SAVINGS PLAN By:
  /s/ Lowell Kraff     By:   /s/ Stuart I. Oran Name:   Lowell Kraff     Name:  
Stuart I. Oran Title:       Title:   Trustee

 

MOORE HOLDINGS, LLC     HARTZ CAPITAL INVESTMENTS, LLC     By: HARTZ CAPITAL,
INC., its manager By:   /s/ David Moore     By:   John B. Schindel Name:   David
Moore     Name:   John B. Schindel Title:       Title:   Secretary & General
Counsel

Signature Page 2 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. INCORPORATED     TRIVERGANCE, LLC By:   /s/ Thomas E.
Doster IV     By:   /s/ Jerry Stone Name:   Thomas E. Doster IV     Name:  
Jerry Stone Title:   Managing Director     Title:  

Signature Page 2.1 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

/s/ David Palmer David F. Palmer

Signature Page 2.2 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

VINCO VINCERE VICI VICTUM LLC     ODESSA, LLC By:   /s/ Jerry Stone     By:  
/s/ Paul Orlin Name:       Name:   Paul Orlin Title:       Title:   MERITAGE
FARMS LLC     By:   /s/ Walter Mclallen       Name:   Walter Mclallen      
Title:   Managing Member       CLOOBECK COMPANIES, LLC     By:   /s/ Stephen J.
Cloobeck       Name:   Stephen J. Cloobeck       Title:   Manager      
COMMUNICATIONS INVESTORS LLC     By:   /s/ Andrew Africk       /s/ Andrew Africk
Name:   Andrew Africk       Andrew Africk Title:   Manager      

Signature Page 3 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

/s/ Jeffery Leddy    

/s/ Matthew Nord

Jeffrey Leddy     Matthew Nord     /s/ Erik Goldman    

/s/ Keith Schneider

Erik Goldman     Keith Schneider /s/ Robert Lewis    

JEFFREY A. LEDDY GRANTOR

RETAINED ANNUITY TRUST

Robert Lewis

 

   

 

By:

  /s/ Megan Leddy     Name:   Megan Leddy     Title:   Trustee /s/ Craig
Kaufmann     BLUMER FAMILY LLC

Craig Kaufmann

 

   

 

By:

  /s/ Frederick T. Blumer     Name:   Frederick T. Blumer     Title:   CEO /s/
Kevin Link       Kevin Link      

Signature Page 4 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

/s/ Charles M. Link, II     CRESCENT 1, LP

Charles Link

 

   

 

By: Cyrus Capital Advisors, LLC as

    General Partner     By:   /s/ Stephen Freidheim     Name:   Stephen
Freidheim     Title:   /s/ Frederick Blumer     CRS FUND LTD. Frederick Blumer  
 

 

By: Cyrus Capital Partners, L.P. as

    Investment Manager     By: Cyrus Capital Partners GP, LLC as     General
Partner     By:   /s/ Stephen Freidheim     Name:   Stephen Freidheim     Title:
  /s/ Art McMahon     CYRUS OPPORTUNITIES MASTER FUND II, LTD. Art McMahon    

 

By: Cyrus Capital Partners, L.P. as

    Investment Manager     By: Cyrus Capital Partners GP, LLC as     General
Partner     By:   /s/ Stephen Freidheim     Name:   Stephen Freidheim     Title:
 

Signature Page 5 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD     THE HARTFORD CAPITAL
APPRECIATION II FUND By: Cyrus Capital Partners, L.P. as Investment Manager    
By: WELLINGTON MANAGEMENT COMPANY, LLP,

 

By: Cyrus Capital Partners GP, LLC as General Partner

    as investment adviser By:   /s/ Stephen Freidheim     By:   /s/ Steven M.
Hoffman Name:   Stephen Freidheim     Name:   Steven M. Hoffman Title:      
Title:   Vice President and Counsel

 

HARTFORD GROWTH OPPORTUNITIES HLS FUND     THE HARTFORD GROWTH OPPORTUNITIES
FUND By: WELLINGTON MANAGEMENT COMPANY, LLP, as investment adviser     By:
WELLINGTON MANAGEMENT COMPANY, LLP, as investment adviser By:   /s/ Steven M.
Hoffman     By:   /s/ Steven M. Hoffman Name:   Steven M. Hoffman     Name:  
Steven M. Hoffman Title:   Vice President and Counsel     Title:   Vice
President and Counsel

 

APOLLO INVESTMENT FUND V (PLASE), L.P.     HUGHES COMMUNICATIONS, INC By: APOLLO
ADVISORS V, L.P., its general partner     By:   /s/ Dean A. Manson

 

By: APOLLO CAPITAL MANAGEMENT V, INC., its general partner

   

Name:

Title:

 

Dean A. Manson

SVP, General Counsel & Secretary

By:   /s/ Andrew Africk       Name:   Andrew Africk       Title:   VP      

Signature Page 6 of 6 to Escrow Agreement



--------------------------------------------------------------------------------

Exhibit A

Definitions

“Affiliate” means, with respect to any Person, (A) any other Person which
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and (B) any Person
who shares a common investment advisor. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

“Agreed Amount” has the meaning set forth in Section 2.1(b)(i)(A).

“Agreed First Target Shares” has the meaning set forth in Section 3.1(a)(i)(A).

“Agreed Second Target Shares” has the meaning set forth in Section 3.1(b)(i)(A).

“Agreed Third Target Shares” has the meaning set forth in 3.1(c)(i)(A).

“Board” means the Board of Directors of Parent, including any committees
thereof.

“Business Day” means a day on which banks and stock exchanges are open for
business in New York (excluding Saturdays, Sundays and public holidays).

“Change of Control or Reorganization Event” means the occurrence of any of the
following events:

(a) the acquisition by any Person of beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act, of more than 50% of the voting
power of the Surviving Corporation’s outstanding Voting Securities (or the
outstanding Voting Securities of any successor entity); provided that such an
acquisition by a Permitted Holder or any entity over which a Permitted Holder
has the ability to exercise control or has over 50% of the equity interests, or
otherwise holds direct or indirect control, shall not be a Change of Control or
Reorganization Event; or

(b) the liquidation, dissolution or termination of the Surviving Corporation; or

(c) a sale of all or substantially all of the assets of the Surviving
Corporation and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder or a group with respect to which one or more Permitted Holders
has the ability to exercise control or has over 50% of the equity interests, or
otherwise holds direct or indirect control.

“Change of Control or Reorganization Event Consideration” means the cash and/or
fair market value of securities or other consideration received by holders of
Parent Common Stock in respect of one share of Parent Common Stock in connection
with such Change of Control or Reorganization Event transaction.

 

A-1



--------------------------------------------------------------------------------

“Claimed Amount” has the meaning set forth in Section 2.1(a).

“Claimed First Target Shares” has the meaning set forth in Section 3.1(a)(B).

“Claimed Second Target Shares” has the meaning set forth in Section 3.1(b)(B).

“Claimed Third Target Shares” has the meaning set forth in 3.1(c)(B).

“Closing Date” means March 31, 2009, the date on which the Closing of the Merger
shall take place.

“Closing Price” means, with respect to the Parent Common Stock during the
regular trading session (and excluding pre-market and after-hours trading) on
any trading day, the last sale price regular-way or, in case no such sale takes
place on such date, the average of the closing bid and asked prices regular-way
on the principal national securities exchange on which the securities are listed
or admitted to trading, or, if on any day the Parent Common Stock is not so
listed, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar or successor organization (and in each such
case excluding any trades that are not bona fide, arm’s length transactions)

“Common First Target Shares” means the aggregate number of shares set forth
under the column entitled “First Target Shares” and allocated to Company Common
Stockholders on the Company Stockholders Allocation Schedule.

“Common Second Target Shares” means the aggregate number of shares set forth
under the column entitled “Second Target Shares” and allocated to Company Common
Stockholders on the Company Stockholders Allocation Schedule.

“Common Third Target Shares” means the aggregate number of shares set forth
under the column entitled “Third Target Shares” and allocated to Company Common
Stockholders on the Company Stockholders Allocation Schedule.

“Company” has the meaning set forth in the recitals.

“Company Common Stock” means all shares of common stock of the Company, par
value $0.01 per share.

“Company Common Stockholders” means the holders of the Company Common Stock
immediately prior to the Merger and their respective Permitted Transferees.

“Company Stock” means the Company Common Stock and the Series B Convertible
Preferred Stock issued and outstanding immediately prior to the Merger.

“Company Stockholders” means holders of Company Stock and their respective
Permitted Transferees.

 

A-2



--------------------------------------------------------------------------------

“Company Stockholders Allocation Schedule” has the meaning set forth in
Section 1.5(a).

“Disputed Amount” has the meaning set forth in Section 2.1(b)(i)(B).

“Disputed First Target Shares” has the meaning set forth in
Section 3.1(a)(i)(B).

“Disputed Second Target Shares” has the meaning set forth in
Section 3.1(b)(i)(B).

“Disputed Third Target Shares” has the meaning set forth in 3.1(c)(i)(B).

“Effective Time” means the time at which the Merger becomes effective.

“Escrow Account” has the meaning set forth in the recitals.

“Escrow Agent” has the meaning set forth in the preamble.

“Escrow Agreement” has the meaning set forth in the preamble.

“Escrow Earnout Account” has the meaning set forth in Section 1.2.

“Escrow Indemnity Account” has the meaning set forth in Section 1.3.

“Escrow Representative” has the meaning set forth in the preamble.

“Escrow Sponsor Earnout Account” has the meaning set forth in Section 1.4.

“Escrowed Cash” has the meaning set forth in Article VI.

“Escrowed Earnout Indemnity Shares” has the meaning set forth in the recitals.

“Escrowed Earnout Property” has the meaning set forth in the recitals.

“Escrowed Earnout Shares” has the meaning set forth in the recitals.

“Escrowed Indemnity Property” has the meaning set forth in the recitals.

“Escrowed Indemnity Shares” has the meaning set forth in the recitals.

“Escrowed Initial Indemnity Shares” has the meaning set forth in the recitals.

“Escrowed Property” has the meaning set forth in the recitals.

“Escrowed Shares” has the meaning set forth in Section 1.1.

“Escrowed Sponsor Earnout Property” has the meaning set forth in the recitals.

“Escrowed Sponsor Earnout Shares” has the meaning set forth in the recitals.

“Federal Obligations” has the meaning set forth in Article VI.

 

A-3



--------------------------------------------------------------------------------

“Final Order” has the meaning set forth in Section 2.1(d)(ii)(B).

“First Delivery Condition” has the meaning set forth in Section 3.1(a).

“First Release Notice” has the meaning set forth in Section 3.1(a).

“First Release Challenge Notice” has the meaning set forth in Section 3.1(a)(i).

“First Target Indemnity Shares” has the meaning set forth in Section 1.3.

“Indemnity Escrow Termination Date” has the meaning set forth in Section 2.1(a).

“Instruction Letter” means Instruction Letter of Parent, dated the date hereof,
addressed to the Escrow Agent, relating to the Escrowed Shares.

“Joint Notice” means joint written instructions executed by each of Parent and
the Escrow Representative.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the preamble.

“Parent Common Stock” has the meaning set forth in the recitals.

“Parent Demand” has the meaning set forth in Section 2.1(b).

“Parent Indemnitees” means Parent, Surviving Corporation and their respective
directors, officers, agents, employees, successors and assigns.

“Permitted Holder” means Apollo Management L.P. and its affiliates.

“Permitted Transferee” means a recipient of a transfer (i) by gift to a member
of a Company Stockholder’s or Sponsor’s immediate family or to a trust, the
beneficiary of which is such Company Stockholder or Sponsor or a member of such
Company Stockholder or Sponsor’s immediate family, (ii) by virtue of the laws of
descent and distribution upon death of such Company Stockholder or Sponsor,
(iii) to an Affiliate, (iv) pursuant to a qualified relations order, or (v) any
other Person approved by a majority of the Unaffiliated Directors (provided such
transfer does not violate the terms of the Shareholders’ Agreement); provided,
however, that such permissive transfers shall be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of Article VII this Escrow Agreement.

“Person” means an individual, a partnership (general or limited), a corporation,
a limited liability company, an association, a joint stock company, governmental
authority, a business or other trust, a joint venture, any other business entity
or an unincorporated organization.

 

A-4



--------------------------------------------------------------------------------

“Required Holders” means the owners of greater than fifty percent (50%) of the
Parent Common Stock held the Series B Preferred Holders set forth on Schedule A
hereto or their Permitted Transferees.

“Response Notice” has the meaning set forth in 2.1(b)(i).

“Response Period” has the meaning set forth in 2.1(b)(i).

“Retained Earnout Indemnity Shares” has the meaning set forth in Section 2.4(i).

“Retained Initial Indemnity Shares” has the meaning set forth in Section 2.3(i)

“Second Delivery Condition” has the meaning set forth in Section 3.1(b).

“Second Release Challenge Notice” has the meaning set forth in 3.1(b)(i).

“Second Release Notice” has the meaning set forth in Section 3.1(b).

“Second Target Indemnity Shares” has the meaning set forth in Section 1.3.

“Series B Convertible Preferred Stock” has the meaning set forth in the
recitals.

“Series B Preferred Holder” has the meaning set forth in the recitals and their
respective Permitted Transferees.

“Shareholders’ Agreement” means the Shareholders’ Agreement, dated the date
hereof, by and among Parent, the Escrow Representative, certain Company Common
Stockholders, the Series B Preferred Holders and the Sponsors.

“Share Price” means, with respect to the Parent Common Stock on any measurement
date, either (i) the Closing Price or (ii) the VWA Price.

“Share Price Triggers” has the meaning set forth in Section 3.1(d) hereof.

“Sponsors Representative” has the meaning set forth in the preamble.

“Sponsors” means the Parent Stockholders set forth on Section 2.8(b) of the
Parent Disclosure Statement to the Merger Agreement and their respective
Permitted Transferees.

“Sponsors Allocation Schedule” has the meaning set forth in Section 1.5(b).

“Surviving Corporation” means Polaris, as the surviving corporation in the
Merger (which will be renamed HUGHES Telematics, Inc. upon consummation of the
Merger).

“Target Indemnity Shares” has the meaning set forth in Section 1.3.

“Third Delivery Condition” has the meaning set forth in Section 3.1(c).

“Third Release Challenge Notice” has the meaning set forth in Section 3.1(c)(i).

 

A-5



--------------------------------------------------------------------------------

“Third Release Notice” has the meaning set forth in Section 3.1(c)

“Third Target Indemnity Shares” has the meaning set forth in Section 1.3.

“Unaffiliated Directors” means an “independent” director as defined in the
applicable stock exchange rules who has not had, for the preceding two years, a
material relationship with Apollo Global Management, LLC or its affiliates.

“VWA Price” means, with respect to the Parent Common Stock during the regular
trading session (and excluding pre-market and after-hours trading) on any
trading day, the volume-weighted average price of one share of Parent Common
Stock, as reported by Bloomberg, L.P., on such trading day.

 

A-6



--------------------------------------------------------------------------------

Series B Preferred Holders



--------------------------------------------------------------------------------

Schedule 3.1(a)

First Delivery Condition



--------------------------------------------------------------------------------

Schedule 3.1(b)

Second Delivery Condition



--------------------------------------------------------------------------------

Schedule 3.1(c)

Third Delivery Condition



--------------------------------------------------------------------------------

Schedule 8.2

Fees



--------------------------------------------------------------------------------

Schedule A

Required Holders